         Case 3:20-cr-00460-MO         Document 14       Filed 11/20/20    Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Thomas.Ratcliffe@usdoj.gov
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                          3:20-cr-00460-MO

               v.                                 GOVERNMENT’S RULE 48(a) MOTION
                                                  TO DISMISS THE INDICTMENT WITH
WILLIAM GRANT REULAND,                            PREJUDICE

               Defendant.


       This government asks the Court to dismiss the pending indictment with prejudice because

the defendant has pled guilty and been sentenced for the same conduct in state court.

       Rule 48(a) permits the United States to dismiss an indictment “with leave of court.” This

Court has “limited discretion” to deny a Rule 48(a) motion, consistent with separation-of-powers

principles. United States v. Garcia-Valencia-Valenzuela, 232 F.3d 1003, 1007 (9th Cir. 2000).

The primary purpose for Rule 48(a)’s leave of court requirement is to “protect a defendant

against prosecutorial harassment.” Garcia-Valenzuela, 232 F.3d at 1008. A prosecutor “must

explain why the government seeks dismissal so the court may provide a check on prosecutorial

behavior.” United States v. Adamidov, No. 01-72-BR, 2002 WL 31971836 (D. Or. 2002) (citing

Motion to Dismiss                                                                            Page 1
                                                                                    Revised April 2018
         Case 3:20-cr-00460-MO         Document 14       Filed 11/20/20     Page 2 of 2




United States v. Hayden, 860 F.2d 1483, 1487 (9th Cir. 1988)). If the government satisfies the

court that the motion is made in good faith, the court is “duty bound” to grant it. Hayden, 860

F.2d at 1487.

       The government seeks to dismiss this case with prejudice because the defendant pled

guilty and was sentenced for the same conduct earlier this week, in Multnomah County Case No.

20-CR-48678. The government was aware of the defendant’s plan to plead guilty in state court

and agreed to seek this dismissal following the defendant’s guilty plea.

Dated: November 20, 2020                             Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ Thomas S. Ratcliffe
                                                     THOMAS S. RATCLIFFE, ILSB #6243708
                                                     Assistant United States Attorney




Motion to Dismiss, 3:20-cr-00460-MO, Reuland                                               Page 2
